UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No 21-7740


EDWARD WITHERSPOON,

                    Petitioner - Appellant,

             v.

FRANK B. BISHOP; MARYLAND ATTORNEY GENERAL,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-01663-TDC)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Witherspoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Witherspoon seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 petition without prejudice for failure to exhaust his state court remedies.

The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). Because the district court denied relief on procedural grounds, Witherspoon

must demonstrate both that the dispositive procedural ruling is debatable and that the

petition states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler,

565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Witherspoon’s informal

brief, we conclude that Witherspoon has not made the requisite showing. See 4th Cir. R.

34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we deny Witherspoon’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2